Taet, C. J.,
dissenting. In my opinion, the unanimous decision of this court and paragraph five of the syllabus in State, ex rel. Mettler, v. Stratton (1941), 139 Ohio St. 86, should require us to sustain the demurrer in the instant case and deny the writ requested. That paragraph of the syllabus reads:
“A petition in mandamus filed August 20, 1941, which seeks to compel the county commissioners to make an ap*93propriation to the prosecuting attorney of the county to cover the amounts fixed by the judge of the Court of Common Pleas under Sections 2914, 2915 and 2915-1, General Code, as well as the amount authorized under Section 3004, General Code, and which alleges that ‘there was sufficient anticipated revenue in the general fund on such 31st day of March 1941, not already encumbered by mandatory appropriations, ’ but which contains no allegation that there is money in the county treasury unencumbered and unappropriated from which such appropriation may be made, is demurrable.”
The record in the instant case discloses that the petition was not filed until July 26, 1968. That petition alleges relator’s requests for certain amounts and states “that the respondent * * * in utter disregard of his request, did appropriate on or about the 27th day of March 1968” certain lesser and inadequate amounts.
The only allegation as to the availability of any money, from which the appropriation sought by relator can be made, is the allegation “that the respondent had funds from which it could have made the necessary and requested appropriations. ’ ’
An allegation that respondent “had” such funds on March 27, 1968, does not amount to an allegation that respondent either had such funds on July 26, 1968, or could then make such funds available by rescinding its March 27 appropriations. The court can not reasonably draw any such inferences from the allegations of relator’s petition.
SchNEIder, J., concurs in the foregoing dissenting opinion. .